

114 S663 IS: To repeal the violation of sovereign nations’ laws and privacy matters.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 663IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Paul (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the violation of sovereign nations’ laws and privacy matters.1.Repeal of withholding and
			 reporting with respect to certain foreign accounts(a)In
 generalThe Internal Revenue Code of 1986 is amended by striking chapter 4.(b)Conforming
 amendments for rules for electronically filed returnsSection 6011(e)(4) of such Code is amended—(1)by striking (as defined in section 1471(d)(5)) and inserting (as defined in section 6038D(h)(3)), and(2)by striking or 1474(a).(c)Conforming
 amendment related to substitute dividendsSection 871(l) of such Code is amended by striking chapters 3 and 4 both places it appears and inserting chapter 3.(d)Other
 Conforming amendments(1)Section 6414 of such Code is amended by striking or 4.(2)Paragraph (1) of section 6501(b) of such Code is amended by striking 4,.(3)Paragraph (2) of section 6501(b) of such Code is amended—(A)by striking 4,, and(B)by striking and witholding taxes in the heading and inserting taxes and tax imposed by chapter 3.(4)Paragraph (3) of section 6513(b) of such Code is amended—(A)by striking or 4, and(B)by striking or 1474(b).(5)Section 6513(c) of such Code is amended by striking 4,.(6)Section 6611(e)(4) of the Internal Revenue Code of 1986 is amended by striking or 4.(7)Paragraph (1) of section 6724(d) of such Code is amended by striking under chapter 4 or.(8)Paragraph (2) of section 6724(d) of such Code is amended by striking or 4.(e)Effective
 dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act.2.Repeal of
			 information reporting with respect to foreign financial assets(a)In
 generalSubpart A of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking section 6038D.(b)Repeal of
			 modification of statute of limitations for significant omission of income
			 in
 connection with foreign assets(1)Paragraph (1) of section 6501(e) of the Internal Revenue Code of 1986 is amended by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.(2)Subparagraph (A) of section 6501(e) of such Code, as redesignated by paragraph (1), is amended by striking all that precedes clause (i) and inserting the following:(A)General
 ruleIf the taxpayer omits from gross income an amount properly included therein which is in excess of 25 percent of the amount of gross income stated in the return, the tax may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed. For purposes of this subparagraph—.(3)Paragraph (2) of section 6501(e) of such Code is amended by striking and such amount is described in clause (i) or (ii) of section 6501(e)(1)(A) and inserting which is in excess of 25 percent of the amount of gross income stated in its return.(4)Paragraph (8) of section 6501(c) is amended—(A)by striking pursuant to an election under section 1295(b) or,(B)by striking 1298(f), and(C)by striking 6038D,.(c)Clerical
 amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of such Code is amended by striking the item related to section 6038D.(d)Effective
			 date(1)In
 generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.(2)ReturnsThe amendments made by subsection (b) shall apply to returns filed after the date of the enactment of this Act.3.Repeal of
			 penalties for underpayments attributable to undisclosed foreign financial
			 assets(a)In
 generalSection 6662 of the Internal Revenue Code of 1986 is amended—(1)in subsection (b), by striking paragraph (7), and(2)by striking subsection (j).(b)Effective
 dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.4.Repeal of
			 reporting of activities with respect to passive foreign investment
			 companies(a)In
 generalSection 1298 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsection (g) as subsection (f).(b)Conforming
 amendmentSection 1291(e) of such Code is amended by striking and (d) and inserting , (d), and (f).(c)Effective
 dateThe amendments made by this section shall take effect on the date of the enactment of this Act.5.Repeal of
			 reporting requirement for United States owners of foreign trusts(a)In
 generalParagraph (1) of section 6048(b) is amended by striking shall submit such information as the Secretary may prescribe with respect to such trust for such year and.(b)Effective
 dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.6.Repeal of
			 minimum penalty with respect to failure to report on certain foreign
			 trusts(a)In
 generalSection 6677(a) of the Internal Revenue Code of 1986 is amended—(1)by striking the greater of $10,000 or, and(2)by striking the last sentence and inserting the following: In no event shall the penalty under this subsection with respect to any failure exceed the gross reportable amount..(b)Effective
 dateThe amendments made by this section shall apply to notices and returns required to be filed after the date of the enactment of this Act.